ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2016-12-07_ORD_01_NA_04_EN.txt. 1178




         SEPARATE OPINION OF JUDGE AD HOC KATEKA



   1. I voted in favour of the dispositif although I ﬁnd the provisional
measure indicated to be inadequate. Crucially, I do not agree with the
Court’s conclusion in paragraph 50, namely, that, prima facie, a dispute
capable of falling within the provisions of the Convention against Trans-
national Organized Crime (Palermo Convention) and therefore concern-
ing the interpretation or the application of Article 4 of that Convention
does not exist between the Parties. I shall explain my disagreement with
the reasoning and conclusion of the Court on prima facie jurisdiction
regarding the Palermo Convention. I shall then brieﬂy consider the other
requirements for the indication of provisional measures before conclud-
ing with a few remarks on the provisional measure that the Court has
indicated.
   2. The Court rightly states that it may indicate provisional measures
only if the provisions relied on by the Applicant appear, prima facie to
aﬀord a basis on which its jurisdiction could be founded, but need not
satisfy itself in a deﬁnitive manner that it has jurisdiction as regards the
merits of the case (Order, para. 31, citing Questions relating to the Seizure
and Detention of Certain Documents and Data (Timor Leste v. Australia),
Provisional Measures, Order of 3 March 2014, I.C.J. Reports 2014, p. 151,
para. 18). This is the ﬁrst condition for granting provisional measures.
The second condition is that the rights asserted by a party should be at
least plausible 1, and a link must exist between the rights which form the
subject of the proceedings before the Court on the merits of the case and
the provisional measures being sought 2. The third condition is that of
urgency, in the sense that there is a real and imminent risk that irrepara-
ble prejudice may be caused to the rights in dispute before the Court has
given its ﬁnal decision 3.
   1 Request for Interpretation of the Judgment of 15 June 1962 in the Case concerning

the Temple of Preah Vihear (Cambodia v. Thailand) (Cambodia v. Thailand), Provi-
sional Measures, Order of 18 July 2011, I.C.J. Reports 2011 (II), p. 545, para. 33; Certain
Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nicaragua), Provi-
sional Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), p. 18, para. 53; Ques-
tions relating to the Obligation to Prosecute or Extradite (Belgium v. Senegal), Provisional
Measures, Order of 28 May 2009, I.C.J. Reports 2009, p. 151, paras. 56-57.
   2 Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nica-

ragua), Provisional Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), p. 18,
para. 54; Questions relating to the Obligation to Prosecute or Extradite (Belgium v. Senegal),
Provisional Measures, Order of 28 May 2009, I.C.J. Reports 2009, p. 151, para. 56.
   3 Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nica-

ragua), Provisional Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), p. 21,

34

1179     immunities and criminal proceedings (sep. op. kateka)

                              Prima Facie Jurisdiction

   3. Prima facie jurisdiction is one of the well-established conditions for
the Court to grant provisional measures. It is one of the requirements for
the preservation of the respective rights of the parties, pursuant to Arti-
cle 41 of the Court’s Statute. While the Court has discretion whether or
not to grant provisional measures, it normally grants such measures,
unless the absence of jurisdiction is manifest. Owing to the short time
frame for the consideration of provisional measures, there is no detailed
argument of fact and law at this stage of the case.

   4. I shall not discuss in detail the question of the relationship between
prima facie jurisdiction and substantive jurisdiction (on the merits). There
is controversy on how far the Court can trespass on the merits in its con-
sideration of prima facie jurisdiction. In the process of indicating mea-
sures of protection, the Court may encroach on the rights of the other
party and interfere with the latter’s sovereign rights and hence prejudge
the merits. Thus some judges have argued that when the Court indicates
provisional measures, it should have reached the provisional conviction
based on a summary examination of the material before it, that it has
jurisdiction on the merits Aegean Sea Continental Shelf (Greece v. Tur-
key), Interim Protection, Order of 11 September 1976, I.C.J. Reports 1976,
pp. 24-25, separate opinion of Judge Mosler). In the case concerning Pas-
sage through the Great Belt (Finland v. Denmark), the Court refers to
Denmark’s contention that for provisional measures to be granted it is
essential that Finland be able to substantiate the right it claims to a point
where a reasonable prospect of success in the main case exists (Provisional
Measures, Order of 29 July 1991, I.C.J. Reports 1991, p. 17). Judge Sha-
habuddeen in his separate opinion in the Passage through the Great Belt
argues that in his view, Finland was obliged to show a prima facie case in
the sense of demonstrating a possibility of existence of the speciﬁc right of
passage claimed (ibid., p. 31).
   5. Some commentators have argued in favour of the independence of
the provisional measures proceedings from the mainline case proceedings.
In this regard, Rosenne observes that the Court can indicate provisional
measures without the presence of judges ad hoc even if they have been
appointed (Shabtai Rosenne, The Law and Practice of the International
Court 1920-2005, Vol. III, p. 1443). The same author has argued that the
Court cannot speculate as to the merits of the case at the stage of provi-
sional measures (ibid., p. 1425). Thus the Court should avoid the draw-
back of raising the bar for the existence of prima facie jurisdiction. I am
of the opinion that the threshold for prima facie jurisdiction is low.


para. 64; Questions relating to the Obligation to Prosecute or Extradite (Belgium v. Senegal),
Provisional Measures, Order of 28 May 2009, I.C.J. Reports 2009, pp. 152-153, para. 62.


35

1180   immunities and criminal proceedings (sep. op. kateka)

   6. In my view, the Court’s summary consideration of the applicability
of Article 4 of the Palermo Convention has fallen short of the requisite
examination of the question. The Order refers to 13 articles of the Pal-
ermo Convention and notes that the obligations under the Convention
consist mainly in requiring the States parties to introduce in their domes-
tic legislation provisions criminalizing certain transnational oﬀences
(Order, para. 48). The Court states that the purpose of Article 4 of the
Convention is to ensure that the States parties to the Convention perform
their obligations in accordance with the principles of sovereign equality,
territorial integrity of States and non-intervention in the domestic aﬀairs
of other States (ibid., para. 49). The Court adds that the provision does
not appear to create new rules of customary international law concerning
the immunities of holders of high-ranking oﬃce in the State or incorpo-
rate rules of customary international law concerning those immunities.
   7. It is observed that the Court reaches the above position after mak-
ing a brief summary of the views of the Parties in paragraphs 41 to 46 of
the Order. The Court states that the Parties have expressed diﬀering views
on Article 4 of the Palermo Convention. But it does not analyse the rele-
vant views of the Applicant in the oral observations before agreeing with
the Respondent that any dispute which might arise with regard to “the
interpretation or application” of Article 4 of the Convention could relate
only to the manner in which the States parties perform their obligations
under the Convention.
   8. In view of the importance and relevance of paragraph 49 to the
Court’s reasoning it is worth citing the rest of its text. In this paragraph,
the Court continues that
     “[i]t appears to the Court, however, that the alleged dispute does not
     relate to the manner in which France performed its obligations under
     Articles 6, 12, 14 and 18 of the Convention, invoked by Equatorial
     Guinea. The alleged dispute, rather, appears to concern a distinct
     issue, namely whether the Vice-President of Equatorial Guinea enjoys
     immunity ratione personae under customary international law and, if
     so, whether France has violated that immunity by instituting proceed-
     ings against him.» (Ibid.)
Then the Court states, as I already indicated in paragraph 1 above that,
prima facie, a dispute capable of falling within the provisions of the Pal-
ermo Convention and therefore concerning the interpretation or the
application of Article 4 of that Convention does not exist between the
Parties. The Court then concludes that it does not have prima facie juris-
diction under Article 35, paragraph 2, of the Palermo Convention to
entertain Equatorial Guinea’s request relating to the immunity of
Mr. Teodoro Nguema Obiang Mangue, the Vice-President of Equatorial
Guinea.
  9. I do not share the Court’s view that Article 4 of the Palermo Con-
vention relates only to the manner in which States parties perform their
obligations under that Convention. Nor do I agree with the Court’s view

36

1181   immunities and criminal proceedings (sep. op. kateka)

that Article 4 does not incorporate rules of customary international law
concerning the immunities of holders of high-ranking oﬃce in the State. I
have referred to the ﬁrst condition of prima facie jurisdiction which I
shall elaborate on by analysing the Palermo Convention.
   10. In its consideration of the requirement of prima facie jurisdiction,
the Court has interpreted Article 4 to relate only to the manner in which
States parties perform their obligations under the Convention. In my
view, the Court has not explored Article 4 in its proper context. The
Court has not considered the article itself or any of the other articles of
the Palermo Convention to any considerable extent. The Court merely
cites 13 provisions of the Palermo Convention and then observes that
these articles concern the obligations of States parties to criminalize cer-
tain transnational crimes (Order, para. 49). As also indicated above, the
Court did not deal at length with the views of the Parties made during the
oral observations.
   11. At the outset it is noted that the legislative history of Article 4 of
the Palermo Convention shows that its paragraph 1 is based on Article 2,
paragraph 2, of the United Nations Convention against Illicit Traﬃc in
Narcotic Drugs and Psychotropic Substances of 1988 (Vienna Conven-
tion). Article 4 of the Palermo Convention has the title of “Protection of
sovereignty” while Article 2 of the Vienna Convention has the title of
“Scope of the Convention”. This provision as proposed by Canada and
Mexico in document E/CONF/82.C.1/L.1 read: “Nothing in this Conven-
tion derogates from the principles of the sovereign equality and territorial
integrity of States or that of non-intervention in the domestic aﬀairs of
States” (Oﬃcial Records of the UN Conference for the Adoption of a
Convention against Illicit Drugs and Psychotropic Substances, Vienna,
25 November-20 December 1988, UN doc. E/CONF.82/16, Vol. 1). This
two-power draft was under the title of scope. In the case of the Palermo
Convention, the scope of application is to be found in Article 3 titled
“Scope of application”. Subparagraph 1 of Article 2 of the Vienna Con-
vention is on the purpose of the Convention. In the case of the Palermo
Convention the purpose of the Convention is in Article 1.

   12. I am citing these articles in order to show that caution should be
taken when comparing the two Conventions even where there is similarity
of language in the Conventions’ provisions. Thus, even though the lan-
guage of Article 4, subparagraph 1, of the Palermo Convention is similar
to that of Article 2, subparagraph 2, of the Vienna Convention, the two
should be looked at by taking into account the relevant circumstances.
The drafters of the Palermo Convention were aware that Article 2 (2) of
the Vienna Convention has the title of “scope”. The fact that they did not
adopt the Vienna approach shows that they intended to put a diﬀerent
interpretation to Article 4. In my view, that article is self-standing and
can be the basis of obligations for States parties.
   13. In the case of Article 4 of the Palermo Convention, the “Legislative
Guides for the Implementation of the UN Convention against Transna-

37

1182   immunities and criminal proceedings (sep. op. kateka)

tional Organized Crime and the Protocol Thereto” states that “Article 4
is the primary vehicle for protection of national sovereignty in carrying
out the terms of the Convention. Its provisions are self-explanatory.”
(United Nations, 2005, E.05.V.2, p. 16, para. 33.) On the other hand, the
“Commentary on the United Nations Convention Against Illicit Traﬃc
in Narcotic Drugs and Psychotropic Substances 1988”, particularly to
Article 2, subparagraph 2, referring to the principles of sovereign equality
and territorial integrity states that

        “It would be futile to attempt to draw up a comprehensive cata-
     logue of possible violations of those principles that might result from
     any arbitrary, indiscriminate application of speciﬁc provisions of the
     Convention. Occurrences that are open to dispute will have to be
     approached and resolved on a case-by-case basis in the light of the
     development of international law, taking into account the particular
     circumstances of each incident.” (United Nations, 1998, E/CN.7/590,
     p. 46, para. 2.18.)
Hence the context is very important when interpreting the two similar
provisions to be found in the two Conventions. It bears stressing that
Article 4 of the Palermo Convention appears under the title of “Protec-
tion of sovereignty” and not under “Scope of the Convention” as in the
Vienna Convention. This diﬀerence is not accidental but is a deliberate
change in the Palermo Convention which was adopted in the year 2000,
twelve years after the Vienna Convention.
   14. Article 4 provides as follows :
       “Protection of sovereignty
     1. States Parties shall carry out their obligations under this Conven-
        tion in a manner consistent with the principles of sovereign equal-
        ity and territorial integrity of States and that of non-intervention
        in the domestic aﬀairs of other States.
     2. Nothing in this Convention entitles a State Party to undertake in
        the territory of another State the exercise of jurisdiction and per-
        formance of functions that are reserved exclusively for the author-
        ities of that other State by its domestic law.”
   15. In the present case, the relevant provision is Article 4, subpara-
graph 1. In this regard, the Parties have shown diﬀerences in their inter-
pretation of that provision.
   16. Equatorial Guinea argues that its claims for respect for the princi-
ples of sovereign equality and of non-intervention, and the rules of State
immunity that derive from these principles, in particular the immunity
from foreign criminal jurisdiction of certain holders of high-ranking oﬃce
in the State are based on the terms of Article 4 of the Palermo Convention.
Equatorial Guinea adds that this article has the eﬀect of incorporating
these fundamental principles of the international legal order into the Con-
vention. In Equatorial Guinea’s view Article 4 establishes a treaty obliga-

38

1183     immunities and criminal proceedings (sep. op. kateka)

tion to respect these principles when implementing the Convention 4.
Equatorial Guinea stresses that in entertaining criminal proceedings
against the Vice-President of Equatorial Guinea, France is prosecuting an
alleged crime the criminalization of which is explicitly required by Arti-
cle 4 of the Palermo Convention. It adds that France is also seeking to
implement other provisions of the Convention, for example, Article 12
(Conﬁscation and seizure), Article 14 (Disposal of conﬁscated proceeds of
crime or property) and Article 18 (Mutual legal assistance) 5.
   17. For its part, France argues that Article 4 is a general guideline
which clariﬁes the manner in which the other provisions of the treaty
should be implemented. It adds that the object and purpose of the Pal-
ermo Convention is not to protect the sovereignty of the States parties in
a general sense ; nor is it to codify the prohibition of intervention in the
internal aﬀairs of other States 6. France stresses that the reference to these
principles in Article 6 indicates the manner in which the other provisions
must be applied ; it can be used to interpret them, but in no way can it
serve as an autonomous basis of the Court’s jurisdiction. While contend-
ing that the proceedings against the Vice-President were not initiated on
the basis of the Palermo Convention 7, France concedes that its request
for mutual legal assistance (Article 18 of the Convention) to Equato-
rial Guinea was done on the basis of the Convention 8.
   18. The Vice-President of Equatorial Guinea is charged, inter alia, with
money laundering, complicity in money laundering, handling of misap-
propriated public funds, complicity in the misappropriation of public
funds, misuse of corporate assets and complicity in misuse of corporate
assets and concealment of each of these oﬀences. Thus, France, in some
of these charges, is prosecuting an alleged crime, the criminalization of
which is required by Article 6 of the Palermo Convention — criminaliza-
tion of the laundering of proceeds of crime. This title to Article 6, accord-
ing to the interpretative notes, set out in the “Travaux Préparatoires of
the negotiations for the elaboration of the United Nations Convention
against Transnational Organized Crime and the Protocols thereto”, is
understood to be equivalent to “money laundering” (United Nations,
2006, 06.V.5, p. 62). This crime falls within the scope of application of the
Palermo Convention under Article 3 (1), because it is not only an oﬀence
established in accordance with one of the oﬀences listed, namely that of
“laundering the proceeds of crime” under Article 6 of the Convention,
but is also a “serious crime” 9, among oﬀences established in accordance
with Articles 5, 6, 8 and 23 of the Convention.
     4CR 2016/16, p. 11, paras. 11-13.
     5Ibid., p. 13, para 18.
   6 CR 2016/15, pp. 21-22, paras. 11-12.
   7 Ibid., p. 22, para 13.
   8 Request for the indication of provisional measures by the Republic of Equatorial

Guinea, Annex 1, Referral Order of 5 September 2016, p. 29.
   9 Which means conduct constituting an oﬀence punishable by a maximum deprivation

of liberty of at least four years or a more serious penalty, Article 2 (b) of the Palermo
Convention.

39

1184     immunities and criminal proceedings (sep. op. kateka)

   19. In my view this crime of money laundering falls into the category
of crimes that are transnational in nature — Article 3 (1) (b) — because
of the involvement of several companies from diﬀerent countries, such as
Equatorial Guinea (for example, Somagui Forrestal), ﬁve companies
from Switzerland 10, and several companies based in France (such as Sarl
Foch Services). Regarding the requirement of an “organized criminal
group”, which is deﬁned as a structured group of three or more per-
sons — Article 2 (a) — it is noted that some of the oﬀences brought
against the Vice-President include “complicity” in money laundering.
According to the Oxford English Dictionary, “complicity” means the fact
or condition of being involved with others in an unlawful activity. Thus
the criterion for an “organized criminal group” is met because it takes
more than one person for there to be complicity. In case of any doubt, the
situation is clariﬁed by the interpretative notes of Article 2 (a), concern-
ing organized criminal group, which are set out in the “Travaux Prépara-
toires of the negotiations for the elaboration of the United Nations
Convention against Transnational Organized Crime and the Protocols
thereto (United Nations, 2006, 06.V.5, p. 62). The notes state that the
inclusion of a speciﬁc number of persons in the deﬁnition of organized
criminal group would not prejudice the rights of States parties pursuant
to Article 34 (3) of the Palermo Convention. That article states that
“[e]ach State party may adopt more strict or severe measures than those
provided for by the Convention for preventing and combating transna-
tional organized crime”. One can infer from this analysis of the Palermo
Convention that fewer persons than those mentioned in Article 2 (a)
would not aﬀect the application of the Convention. Hence, Article 4
whether on its own or in combination with other articles of the Conven-
tion, such as Article 6, provides the basis for the Court’s jurisdiction.

   20. As for the procedural conditions set out in Article 35 (2) of the
Palermo Convention (Order, para. 38), I am of the view that these condi-
tions are met because France categorically refused to negotiate with
Equatorial Guinea for the settlement of the dispute in spite of the numer-
ous oﬀers by the Applicant to settle the dispute. Paragraph 56 of the
Order refers to Equatorial Guinea’s Application 11 concerning the diplo-
matic exchanges aimed at settling the dispute. It is stated clearly that on
17 March 2016, the French Ministry of Foreign Aﬀairs responded that it
was “unable to accept the oﬀer of settlement by the means proposed by
the Republic of Equatorial Guinea” on the grounds that “the facts men-
tioned . . . have been the subject of court decisions in France and remain
the subject of ongoing legal proceedings” 12.

    10 It is alleged by the indictment that these companies belong to the Vice-President as

sole shareholder.
    11 Application instituting proceedings ﬁled on 13 June 2016 by the Republic of Equato-

rial Guinea, against the French Republic.
    12 Ibid., Ann. 13.



40

1185     immunities and criminal proceedings (sep. op. kateka)

   21. In light of the above, I am of the opinion that, prima facie, a dis-
pute capable of falling within the provisions of the Palermo Convention
and thus concerning the interpretation or application of Article 4 of the
Convention, exists between the Parties. Pursuant to Article 35 (2) the
Court should have entertained the request by Equatorial Guinea relating
to the immunity ratione personae of the Vice-President.
   22. As the Court examined only the question of prima facie jurisdic-
tion, I shall brieﬂy look at the other requirements for the indication of
provisional measures in order to complete the picture.


                Plausible Character of the Alleged Rights
                  and Their Link to the Measures Sought

   23. The second condition that has to be met for the granting of provi-
sional measures is that the rights asserted by a party should be at least
plausible 13. Equatorial Guinea argues that the Vice-President enjoys
immunity ratione personae in his capacity of being in charge of National
Defence and State Security and as such the criminal proceedings against
him constitute a violation of international law. This request reﬂects the
claim that the proceedings in France violate Equatorial Guinea’s right to
respect for the principles of sovereign equality and non-intervention from
which the right to respect for the immunity its Vice-President derives 14. It
is observed that the status of the immunity of the Vice-President is a mat-
ter for the merits. It suﬃces for the purposes of the provisional measures
stage, to assess whether this right exists plausibly.
   24. The immunity of the Vice-President of Equatorial Guinea ﬂows
from the principles of sovereign equality and non-intervention as estab-
lished in Article 4 of the Palermo Convention. In the Arrest Warrant of
11 April 2000 (Democratic Republic of the Congo v. Belgium) case, it was
held that :
     “in international law it is ﬁrmly established that, as also diplomatic
     and consular agents, certain holders of high-ranking oﬃce in a State,
     such as the Head of State, Head of Government and Minister for
     Foreign Aﬀairs, enjoy immunities from jurisdiction in other States,
     both civil and criminal” (Arrest Warrant of 11 April 2000 (Democratic
     Republic of the Congo v. Belgium), Judgment, I.C.J. Reports 2002,
     pp. 20-21, para. 51 (emphasis added)).

    13 Request for Interpretation of the Judgment of 15 June 1962 in the Case concerning

the Temple of Preah Vihear (Cambodia v. Thailand) (Cambodia v. Thailand) Provisional
Measures, Order of 18 July 2011, I.C.J. Reports 2011 (II), p. 545, para. 33; Certain Activi-
ties Carried Out by Nicaragua in the Border Area (Costa Rica v. Nicaragua), Provisional
Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), p. 18, para. 53; Questions
relating to the Obligation to Prosecute or Extradite (Belgium v. Senegal), Provisional
Measures, Order of 28 May 2009, I.C.J. Reports 2009, p. 151, paras. 56-57.
    14 CR 2016/14, p. 25, para. 18.



41

1186    immunities and criminal proceedings (sep. op. kateka)

This dictum was reaﬃrmed in the Certain Questions of Mutual Assistance
in Criminal Matters (Djibouti v. France) case, which reiterated that “cer-
tain holders of high-ranking oﬃce in a State . . . enjoy immunities from
jurisdiction in other States” (Certain Questions of Mutual Assistance in
Criminal Matters (Djibouti v. France), Judgment, I.C.J. Reports 2008,
pp. 236-237, para. 170).
   25. The Vice-President of Equatorial Guinea is number two in the
Government. He is above the Prime Minister. He is thus entitled to
immunity ratione personae. I am of the view that the provisional measures
requested by Equatorial Guinea are linked to the rights which are the
object of the case. The request to suspend the criminal proceedings reﬂects
the claim that these proceedings violate the right to respect the principles
reﬂected in Article 4 of the Palermo Convention. Therefore there is a
plausible right to immunity for the Vice-President under the Palermo
Convention.


               Risk of Irreparable Prejudice and Urgency

   26. The ﬁnal criterion that has to be met in order for the Court to
indicate provisional measures is that of urgency, in the sense that there is
a real and imminent risk that irreparable prejudice may be caused to the
right in dispute before the Court has given its ﬁnal decision 15. Given that
the Court has prima facie jurisdiction on this issue and that the Vice-
President indeed enjoys immunity ratione personae from criminal jurisdic-
tion as a “holder of high-ranking oﬃce in a State”, it will now be shown
that there is a real and imminent risk that irreparable prejudice may be
caused to this immunity.
   27. It is clear that there is a real and imminent risk that irreparable
prejudice will be caused to the rights in dispute. Following the Order of
5 September 2016 by the investigating judges, the Paris Tribunal correc-
tionnel has ﬁxed dates in January 2017 for the criminal trial against the
Vice-President. Counsel for France during the oral observations gave an
explanation of the French criminal proceedings. He contended that the
trial in France would take years. The appeal process was long in France.
He speculated that the Vice-President may not be summoned to appear in
person ; that he may not be given a custodial sentence. Such arguments do
not take away the fact that the Vice-President will be tried in contraven-
tion of his immunity ratione personae. Irreparable prejudice will be done
to the rights of Equatorial Guinea.


   15 Questions relating to the Seizure and Detention of Certain Documents and

Data (Timor-Leste v. Australia), Provisional Measures, Order of 3 March 2014,
I.C.J. Reports 2014, p. 154, para. 32; Questions relating to the Obligation to Prosecute
or Extradite (Belgium v. Senegal), Provisional Measures, Order of 28 May 2009,
I.C.J. Reports 2009, pp. 152-153, para. 62.

42

1187   immunities and criminal proceedings (sep. op. kateka)

  28. In its oral observations, France attempted to downplay the
position of the Vice-President and his functions. Counsel ranked the
Vice-President along with other Ministers. He argued that the Vice-
President’s functions are not the same as those of the Minister for
Foreign Aﬀairs. But as already explained above the Vice-President is
number two in the Government. Being in charge of defence and State
security indicates that these portfolios are aspects of foreign policy.
His functions require him to travel often. His functions would thus be
compromised by the ongoing criminal proceedings. It is clear from the
decision of 24 October 2016 that the criminal proceedings will continue
early next year. There is urgency and the rights of Equatorial Guinea
will suﬀer irreparable prejudice if the measure requested is not ordered.



          The Provisional Measure Indicated by the Court

   29. The Court has indicated a provisional measure concerning the
premises of the diplomatic mission of Equatorial Guinea. The measure
states that
       “France shall, pending a ﬁnal decision in the case, take all measures
     at its disposal to ensure that the premises presented as housing the
     diplomatic mission of Equatorial Guinea at 42 Avenue Foch in Paris
     enjoy treatment equivalent to that required by Article 22 of the Vienna
     Convention on Diplomatic Relations, in order to ensure their invio-
     lability” (Order, para. 99 ; emphasis added).

   30. I ﬁnd the way the measure is framed to be inadequate. I do not
understand the meaning of the term “equivalent”. Does it imply treat-
ment less than is required by the 1961 Vienna Convention ? Article 22 of
the Vienna Convention is very clear. The premises of the mission shall be
inviolable. The provision adds that the receiving State is under a special
duty to take all appropriate steps to protect the mission against any intru-
sion. In paragraph 89 of the Order, the Court notes that the premises of
the Embassy have been searched a number of times in the context of the
proceedings brought against the Vice-President and that “it is not incon-
ceivable that the building on Avenue Foch will be searched again”. Given
this possibility the Court should have issued a measure that is unequivo-
cal as requested by Equatorial Guinea (ibid., para. 17), namely, that
“France ensure that the building located at 42 Avenue Foch in Paris is
treated as premises of Equatorial Guinea’s diplomatic mission in France
and, in particular, assure its inviolability . . .”.


                                            (Signed) James L. Kateka.


43

